DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatnagar et al. (US 2019/0384927 A1), hereinafter “Bhatnagar”.

As per claim 1
“receive a request from one or more clients to register an application with a distributed ledger for a selected concept,” at [0035], [0050]-[0053]
(Bhatnagar teaches the admin may invoke the underlying Hyperledger fabric to create the network using the launch service 140 by sending an API request)
“the distributed ledger comprising a peer node for each of the one or more clients” at [0032]-[0037];
(Bhatnagar teaches the distributed ledger comprises a plurality of peer nodes) 
“receive, from each client of the one or more clients, a selection of data elements to be stored in the distributed ledger” at  [0062]-[0072];
(Bhatnagar teaches the admin, using the launch service 140, my initialize the ledger which will eventually be populated with valuation data (and associated metadata). In an example of the valuation of a real estate object, the valuation asset may be represented in tuples comprising a plurality of date elements of the form: {m, ex, ix, fl, ur, var}. The valueation asset may be stored in a data block in the ledger)
“instantiate the application on the distributed ledger for the selected concept” at [0035], [0050]-[0053], [0062]-[0072]
(Bhatnagar teaches the launch service engine 140 initiates creation of the peer networks 130 and storing valuation asset in the valuation data store 120 of the ledger 210)

“wherein a separate channel is automatically created for each client of the one or more clients among the corresponding peer nodes” at [0043], [0076];
(Bhatnagar teaches using the Hyperledger Fabric, the launch service engine 140 may create secure channels 603 in the blockchain framework)

each channel providing smart contract code execution for the application such that blocks are replicated to a node corresponding to a particular transaction for a client of the one or more clients and not replicated to other non-participating peer nodes” at [0042].
(Bhatnagar teaches the Hyperledger Fabric uses smart contracts, and offers the ability to create channels, allowing a group of participants to create a separate ledger of transactions. If two participants form a channel, then those participants, and no others, have copies of the ledger for that channel)

As per claim 2, Bhatnagar teaches the system of claim 1, further comprising “enabling a client of the one or more clients to interact with the distributed ledger via a REST endpoint, the REST endpoint exposed with a header” at [0078]-[0084].

As per claim 3, Bhatnagar teaches the system of claim 2, wherein “the header comprises the application context and a service account identification corresponding to the client” at [0078]-[0084], [0085]- [0094].

As per claim 4, Bhatnagar teaches the system of claim 1, further comprising “authenticating the client at the application level” at [0108]-[0112].

As per claim 5, Bhatnagar teaches the system of claim 4, further comprising “based on the authenticating, permitting or denying the application to perform a transaction with the distributed ledger” at [0108]-[0112].

As per claim 6, Bhatnagar teaches the system of claim 1, wherein “a user interface isolates and abstracts complexities of implementing the distributed ledger from each of the one or more clients” at [0038]-[0041] and Fig. 2.

As per claim 7, Bhatnagar teaches the system of claim 1, further comprising “enabling a connection between the distributed ledger and other distributed ledger networks” at [0038]-[0041] and Fig. 2

Claims 8-20 recite similar limitations as in claims 1-7 and are therefore rejected by the same reasons.






Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/           Primary Examiner, Art Unit 2166                                                                                                                                                                                             
June 22, 2021